internal_revenue_service number release date index number ----------------------------------- --------------------------- -------------------------------------------- in re -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b04 plr-116452-07 date august ---------------------------- ------------------------- --------------------------------------------- ------------------------------------------------ ---------------- ----------------------------------- ------- ------- ------ ---- legend legend taxpayer taxpayer trust trust partnership accounting firm year year x y dear ---------------------------- this is in response to a letter dated date submitted by your personal representative and subsequent correspondence requesting rulings under and g of the internal_revenue_code and and of the procedure and administration regulations the facts submitted and the representations made are as follows the following events occurred in year taxpayer and taxpayer were married and had a son and a daughter taxpayer and taxpayer formed partnership taxpayer and taxpayer were partnership’s sole general and limited partners partnership was funded with cash and marketable_securities taxpayer established trust for the benefit of the couple’s daughter and taxpayer established trust for the benefit of the couple’s son taxpayer transferred an x percent limited_partnership_interest in partnership to trust and taxpayer transferred an x percent limited_partnership_interest in partnership to trust plr-116452-07 taxpayer and taxpayer retained accounting firm to value the interests transferred to trust and trust accounting firm determined that a valuation discount of y percent should be applied in determining the value of the transferred interests for federal gift_tax purposes taxpayer and taxpayer retained accounting firm to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns reporting their gifts to trust and trust in preparing their form sec_709 accounting firm inadvertently failed to allocate or failed to advise taxpayer and taxpayer to allocate their respective generation-skipping_transfer gst exemptions to their gifts to trust and trust in year taxpayer retained a law firm for estate_planning advice the law firm discovered the failure to allocate gst_exemption to the year gifts to trust and trust taxpayer and taxpayer are requesting an extension of time pursuant to g and to allocate their respective gst exemptions to the year transfers to trust and trust and that the gst exemptions allocated to the transfers will be effective as of the date of each transfer law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that except as otherwise provided the provisions of chapter apply to any gst as defined in ' made after date sec_26_2601-1 provides that solely for purposes of chapter an inter_vivos transfer is treated as if it were made on date if it was i subject_to chapter regardless of whether a tax was actually incurred or paid and ii made after date but before date for purposes of this paragraph the value of the property transferred shall be the value of the property on the date the property was transferred sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of plr-116452-07 dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under ' b or c b a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an etip its value at the time of the close of the etip and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an etip on and after the close of such etip sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of the gst tax notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust plr-116452-07 as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have not been satisfied therefore the requested relief is denied except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-116452-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea william p o'shea associate chief_counsel passthroughs special industries enclosures copy for ' purposes cc
